       Case 1:18-cv-00080-DB-DAO Document 87 Filed 06/08/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, NORTHERN DIVISION
                                                       :
                                                       :
  SUSAN JOHNSON, for herself and on behalf of          :
  minor child X.H., MR. HAYES, and the                 : ORDER VACATING TRIAL AND
  ESTATE OF GREGORY HAYES,                             : FINAL PRETRIAL CONFERENCE
                                                       :
          Plaintiffs,                                  :
                                                       :   Civil No. 1:18-cv-00080-DB-DAO
  DAVIS COUNTY, SHERIFF TODD                           :
  RICHARDSON, JOHN DOES 1-5,                           :           Judge Dee Benson
                                                       :
          Defendants.                                  :  Magistrate Judge Daphne A. Oberg
                                                       :
                                                       :
                                                       :

       The Court VACATES (1) the trial set for September 14, 2020 at 8:30 a.m. in Rm. 8.300

and (2) the final pre-trial conference set for August 31, 2020 at 2:30 p.m. in Room 8.300 (Doc

No. 63) pending resolution of the following dispositive motions: (1) Motion for Summary

Judgment and Memorandum in Support (Doc. No. 74); and (2) Motion for Partial Summary

Judgment and Memorandum in Support (Doc. No. 75) (collectively the “Dispositive Motions”).

The current schedule does not allow for the full resolution of the Dispositive Motions prior to the

commencement of trial work and trial. Trial and trial-related deadlines will be reset after the

Dispositive Motions have been fully resolved.

       DATED this 8th day of June, 2020.

                                                     BY THE COURT:



                                                     Daphne A. Oberg
                                                     United States Magistrate Judge
